Appellant insists that the facts do not justify the holding in our opinion that the rule of juxtaposition applies, and that it takes the vice out of the refusal of a charge on circumstantial evidence. We set out the facts substantially. We re-state them: The state had three witnesses; Downs swore that he knew where appellant lived on May 30, 1924, and that he went to appellant's house with Davidson and Bass and got some shinny; that Bass brought it to the car and witness paid for it; that the car was stopped close to appellant's house, that witness was drunk on the occasion and did not remember seeing appellant, that he did not think he saw him. Davidson swore that he saw appellant on the date mentioned at his house, that he saw appellant lay the whiskey down on the porch of his house and, as well as witness remembered, Cicero Downs picked it up and carried it to the car; that was the only whiskey bought by the party that day, if it was bought. Bass swore that the three went to appellant's house and saw him, and that he saw Downs with two quarts of whiskey which he "got from Modeshaw Fuller," that they called appellant out to the fence, and appellant and Downs walked off into the former's house and "when they came back they came back with *Page 63 
it in a tow sack;" that the party got no whiskey from any one else that day.
We have here then a case in which three men swear they got whiskey at appellant's house, saw no one but him, dealt with no one but him, called for no one but him, he came out, and one of the party went into appellant's house with him and came out carrying a tow sack containing whiskey. The man carrying the whiskey said he was drunk on on the occasion but knew that he paid for it. One of the men, referring to the whiskey, said that another one of the party got it from Mode-shaw Fuller, this being appellant's name. The conclusion seems to us irresistible. The facts in evidence practically exclude the possibility of the connection of any other person with the transaction save appellant and the purchasing parties. We are still of opinion that it was not reversible error to fail to charge on circumstantial evidence, and the motion for rehearing will be overruled.
Overruled.